Citation Nr: 0633256	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-26 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for sinusitis. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from March 1952 to March 1956 
and from July 1957 to July 1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In July 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

This case was previously remanded for further development by 
the Board in October 2005.  However, the required development 
has not been completed.  Therefore, although the Board 
regrets this delay, a remand is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2005 remand, the Board remanded the issue of a 
compensable rating for sinusitis for an examination.  In its 
remand, the Board requested the examiner to state whether the 
veteran has 1-2 or more incapacitating episodes of sinusitis 
per year requiring prolonged (lasting 4- 6 weeks) antibiotic 
treatment or 3 to 6 or more non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.

In a March 2006 VA examination, the veteran reported multiple 
episodes of sinusitis, an estimated average of two to three 
per year.  He reported chronic nasal congestion.  On 
examination, the veteran was noted to have a marked septal 
deviation to the left which was 80% obstructive.  There were 
no pus or polyps noted.  He was noted to have normal 
auricles, both canals were clear, and both drums were intact.  
The examiner was unable to obtain any evidence of x-rays or 
imaging studies of the sinuses.  The examiner noted that the 
veteran did have septal deviation to the left which accounted 
for the mechanical obstruction and congestion on the left.  
The examiner felt that before any final comment could be 
made, the veteran deserved an updated CT of the sinuses.

There is no record of any subsequent examinations providing 
opinions, or an updated CT scan of the sinuses.  

Additionally, in an August 2006 letter, the veteran stated 
that had another severe attack in July 2006 and received 
treatment at urgent care.  These records are not of file.

The Board finds that the AMC did not fully comply with the 
Board's instructions in the October 2005 remand, thereby 
constituting a violation of Stegall v. West, 11 Vet. App. 268 
(1998).  Under the law, another remand is in order.  Thus, to 
ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED to the AMC for further action as follows:   

1. At this stage of the appeal to ensure 
VCAA compliance, notify the veteran of the 
ratings for the claimed disabilities and 
the effective date provisions for the claim 
for an increased rating.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. The AMC should obtain the veteran's 
medical records from Dr. Charles W. 
Boyter, Jr., especially with respect to 
the July 2006 attack.  As it is unclear if 
the physician works for VA, the veteran 
should be sent a form requesting 
information about this physician and any 
recent medical treatment for sinusitis.  
If these records are not available, that 
fact should be entered in the claims file.

3.  After the completion of #1-2, the 
veteran should be afforded a VA sinus 
examination AT AUGUSTA VAMC in order to 
fully assess the current nature and 
severity of his service-connected 
sinusitis. The claims folder must be made 
available to the examiner to review in 
conjunction with the examination. The 
veteran should be afforded any pertinent 
tests prior to the examination, to include 
CT scan of the sinuses.  The examiner 
should state whether the veteran has 1-2 
or more incapacitating episodes of 
sinusitis per year requiring prolonged 
(lasting 4- 6 weeks) antibiotic treatment 
or 3 to 6 or more non-incapacitating 
episodes per year characterized by 
headaches, pain, and purulent discharge or 
crusting.

4.  After the requested development has 
been completed, adjudicate the claims. If 
any benefit sought on appeal is denied, 
furnish a supplemental statement of the 
case (SSOC) reviewing all evidence received 
since the May 2006 SSOC and return the case 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



